Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Petrovskaya et al. (U.S. Patent Application Publication 2016/0148433 A1) discloses an electronic device for providing an augmented reality application to capture scans of a surrounding space for generating a corresponding three-dimensional model (page 3/par. 68). Petrovskaya discloses the determination of a static reference (fixed) coordinate system and determining the position and orientation of the electronic device with response to the reference coordinate system (page 3/par. 69 and page 4/par. 76). Petrovskaya discloses the determination of the corners of a floor plane and the determination of the walls and ceiling for the three-dimensional model (page 9/par. 120 and page 14/par. 169).
Jovanovic (U.S. Patent Application Publication 2015/0331970 A1) likewise discloses an application for allowing a user to generate a corresponding three-dimensional model for a surrounding space (page 1/par. 2). Jovanovic explains the user may select intersection points with respect to the surrounding space to establish wall, ground, floor and ceiling planes where the selected intersection points may correspond to the corners of the planes (pages 1 and 2/par. 16 and page 8/par. 90) and the user 
Jovanovic et al. (U.S. Patent Application Publication 2016/0134860 A1) likewise discloses an application for allowing a user to generate a corresponding three-dimensional model for a surrounding space (page 1/par. 3). Jovanovic explains its electronic device for creating the 3D model may include a camera for capturing a sequence of images for analysis in generating the 3D model (page 2/par. 41-43).
Sankar et al, Capturing Indoor Scenes with Smartphones, discloses the use of rays in connection with user marking of corners (page 407). While Sankar generally discloses the use of annotations within a user interface (page 407), Sankar further fails to disclose and/or teach: each of the determined corners of the floor is connected with a first set of measured lines comprising distance annotations and each of the wall and ceiling intersections are connected with a second set of measured lines comprising distance annotations.
Kim et al. (U.S. Patent Application Publication 2008/0208547 A1) generally teaches the use of infinite vanishing points (page 4/par. 47). However, the mere use of infinite vanishing points does not teach or suggest generating virtual quasi-infinite vertical planes extending from each corner of the detected corners representing virtual walls of the space and41 tWSGR Attorney Docket No. 49624-709.201runcating the virtual walls to reflect a height of the ceiling in the space to generate a virtual ceiling.
Thus, for claims 31, 38 and 45, the references fail to disclose and/or teach: generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613